DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites “A system … the method being implemented via one or more physical processors configured by machine-readable instructions, the system comprising: one or more hardware processors configured by machine-readable instructions to: …”. It appears “the method being implemented via one or more physical processors configured by machine-readable instructions” was unintentionally included within the limitation as a typographical error. Examiner suggests removing this language from the claim. Appropriate correction is required.
Claims 2-8 are also objected to as they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-8:
Step 1
Claims 1-8 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed providing limited access to stored consideration within contract wallets associated with users via contracts is an example of commercial or legal interactions because it involves agreements in the form of contracts of the contract wallets associated with users via contracts, sales activities or behaviors of facilitating withdrawals of consideration, as well as business relations of establishing and maintaining a contract wallet for users. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A system configured for providing limited access to stored consideration within contract wallets associated with users via smart contracts on a blockchain, the method being implemented via one or more physical processors configured by machine-readable instructions, the system comprising:
one or more hardware processors configured by machine-readable instructions to: 
receive a user request to create a user account, the user request including user information to establish a contract wallet associated with the user that includes a smart contract and stored consideration
generate a full private key for the user account that facilitates access to first level options for the contract wallet and/or the stored consideration within the contract wallet
receive user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet
generate a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider
facilitate a withdraw initiated by the system provider of an amount of consideration from the contract wallet

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “smart” generally links the use of the judicial exception to a particular technological environment, that being of smart contracts. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-8 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “providing a user interface for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “wherein the one or more hardware processors are further configured by machine-readable instructions to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “wherein the one or more limited private keys”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites additional details of the type of data included in the rules that control access to the stored consideration. Therefore, it recites additional abstract ideas.
Claim 6 recites additional details of the type of data included in the rules. Therefore, it recites additional abstract ideas.
Claim 7 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “on the blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “smart”, however this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of smart contracts.
Claim 8 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “on the blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “smart”, however this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of smart contracts.

Claims 9-16:
Step 1
Claims 9-16 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) an abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. Specifically, but for the additional elements, claim 9 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed providing limited access to stored consideration within contract wallets associated with users via contracts is an example of commercial or legal interactions because it involves agreements in the form of contracts of the contract wallets associated with users via contracts, sales activities or behaviors of facilitating withdrawals of consideration, as well as business relations of establishing and maintaining a contract wallet for users. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A method for providing limited access to stored consideration within contract wallets associated with users via smart contracts on a blockchain, the method being implemented via one or more physical processors configured by machine- readable instructions, the method comprising:
receiving a user request to create a user account, the user request including user information to establish a contract wallet associated with the user that includes a smart contract and stored consideration
generating a full private key for the user account that facilitates access to first level options for the contract wallet and/or the stored consideration within the contract wallet
receiving user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet
generating a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider
facilitating a withdraw initiated by the system provider of an amount of consideration from the contract wallet

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “smart” generally links the use of the judicial exception to a particular technological environment, that being of smart contracts. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 10-16 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 10 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “providing an user interface for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 12 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “wherein the one or more limited private keys”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13 recites additional details of the type of data included in the rules that control access to the stored consideration. Therefore, it recites additional abstract ideas.
Claim 14 recites additional details of the type of data included in the rules. Therefore, it recites additional abstract ideas.
Claim 15 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “on the blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “smart”, however this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of smart contracts.
Claim 16 further recites the abstract idea of providing limited access to stored consideration within contract wallets associated with users via contracts. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “on the blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “smart”, however this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of smart contracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 4 recites "The system of claim 1, wherein the one or more limited private keys facilitate …" without proper antecedent basis. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,037,110 B1 to Kurani (hereinafter “Kurani”) in view of US 2018/0227116 A1 to Chapman et al. (hereinafter “Chapman”).

Claim 1: 
Kurani discloses:
one or more hardware processors configured by machine-readable instructions to (23:59 to 25:13)
receive a user request to create a user account, the user request including user information to establish a contract wallet associated with the user that includes a smart contract and stored consideration (4:21-37, 9:62-10:12, 12:46-67, 14:53-63)
generate a full private key for the user account that facilitates access to first level options for the contract wallet and/or the stored consideration within the contract wallet (7:56-43, 10:14-52, 13:17-52, 15:12-47)
facilitate a withdraw initiated by the system provider of an amount of consideration from the contract wallet
Kurani does not disclose:
receive user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet
generate a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider
Chapman, an analogous art of distributed ledger transactions, discloses:
receive user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet (paras 35, 43, 48-49)
generate a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider (paras 35, 43-46, 50-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurani to include receive user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet, and generate a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider, as disclosed in Chapman. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Chapman, paras 3-4).

Claim 2: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Kurani further discloses:
wherein facilitating access to the first level options and/or to limited options for the contract wallet includes providing a user interface for receiving input related to the first level options and/or the limited options (3:52-4:8)

Claim 3: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Kurani further discloses:
wherein the one or more hardware processors are further configured by machine-readable instructions to receive user input requesting one or more additional full private keys and/or one or more limited private keys (7:56-43, 10:14-52, 13:17-52, 15:12-47)




Claim 4: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Kurani further discloses:
wherein the one or more limited private keys facilitate access to limited options for the contract wallet, wherein the limited options include one or more of: withdrawing, spending, transferring, and/or selling the stored consideration, initiating an emergency drain of the stored consideration, and/or monitoring transactions associated with the contract wallet (7:56-43, 10:14-52, 13:17-52, 15:12-47)

Claim 5: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Chapman further discloses:
wherein the rules that control access to the stored consideration further include rules that control a spending mode for the stored consideration within the contract wallet (paras 35, 43, 59-60)

Claim 6: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Chapman further discloses:
wherein the rules further control the users and/or one or more other users access to the stored consideration, such that the rules include one or more of a user withdrawal limit, an emergency drain, an inactivity drain, and/or a card block (paras 35, 43, 59-60)

Claim 7: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Chapman further discloses:
wherein generating the smart contract on the blockchain between the user and the third party platform based on the user input defining the rules includes obtaining a smart contract and modifying the smart contract based on the user input defining the rules (paras 35, 43-46)

Claim 8: 
The combination of Kurani in view of Chapman discloses all limitations of claim 1. Chapman further discloses:
wherein generating the smart contract on the blockchain between the user and the third party platform based on the user input defining the rules includes creating a new smart contract based on the user input defining the rules (paras 35, 43-46, 50-51)

Claim 9: 
Kurani discloses:
receiving a user request to create a user account, the user request including user information to establish a contract wallet associated with the user that includes a smart contract and stored consideration (4:21-37, 9:62-10:12, 12:46-67, 14:53-63)
generating a full private key for the user account that facilitates access to first level options for the contract wallet and/or the stored consideration within the contract wallet (7:56-43, 10:14-52, 13:17-52, 15:12-47)
facilitating a withdraw initiated by the system provider of an amount of consideration from the contract wallet
Kurani does not disclose:
receiving user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet
generating a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider
Chapman, an analogous art of distributed ledger transactions, discloses:
receiving user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet (paras 35, 43, 48-49)
generating a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider (paras 35, 43-46, 50-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurani to include receive user input defining rules for a smart contract that control a system provider's access to the stored consideration within the contract wallet, and generate a smart contract on the blockchain between the user and the third party platform based on the user input defining the rules, wherein the smart contract governs the limited access to the stored consideration within the contract wallet associated with the user by the system provider, as disclosed in Chapman. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Chapman, paras 3-4).

Claim 10: 
The combination of Kurani in view of Chapman discloses all limitations of claim 9. Kurani further discloses:
wherein facilitating access to the first level options and/or to limited options for the contract wallet includes providing an user interface for receiving input related to the first level options and/or the limited options (3:52-4:8)

Claim 11: 
The combination of Kurani in view of Chapman discloses all limitations of claim 9. Kurani further discloses:
receiving user input requesting one or more additional full private keys and/or one or more limited private keys (7:56-43, 10:14-52, 13:17-52, 15:12-47)

Claim 12: 
The combination of Kurani in view of Chapman discloses all limitations of claim 11. Kurani further discloses:
wherein the one or more limited private keys facilitate access to limited options for the contract wallet, the limited options including one or more of withdrawing, spending, transferring, and/or selling the stored consideration, initiating an emergency drain of the stored consideration, and/or monitoring transactions associated with the contract wallet (7:56-43, 10:14-52, 13:17-52, 15:12-47)

Claim 13: 
The combination of Kurani in view of Chapman discloses all limitations of claim 11. Chapman further discloses:
wherein the rules that control access to the stored consideration further include rules that control a spending mode for the stored consideration within the contract wallet (paras 35, 43, 59-60)

Claim 14: 
The combination of Kurani in view of Chapman discloses all limitations of claim 11. Chapman further discloses:
wherein the rules further control the users and/or one or more other users access to the stored consideration, such that the rules include one or more of a user withdrawal limit, an emergency drain, an inactivity drain, and/or a card block (paras 35, 43, 59-60)

Claim 15: 
The combination of Kurani in view of Chapman discloses all limitations of claim 9. Chapman further discloses:
wherein generating the smart contract on the blockchain between the user and the third party platform based on the user input defining the rules includes obtaining a smart contract and modifying the smart contract based on the user input defining rules (paras 35, 43-46)

Claim 16: 
The combination of Kurani in view of Chapman discloses all limitations of claim 9. Chapman further discloses:
wherein generating the smart contract on the blockchain between the user and the third party platform based on the user input defining the rules includes creating a new smart contract based on the user input defining the rules (paras 35, 43-46, 50-51)


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190325405 A1 to Melika et al. (hereinafter "Melika") discloses cryptocurrency digital wallets connected to a public-private key pair. The public key is effectively an address of the digital wallet, and the private key is access to that wallet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685